Citation Nr: 1829297	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  12-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine strain with spondylosis.

2.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.

3.  Entitlement to an initial rating in excess of 10 percent for left knee limitation of extension from June 14, 2016.

4.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

5.  Entitlement to an initial rating in excess of 10 percent for right knee limitation of flexion from June 14, 2016.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1980 to February 1981, from September 1990 to May 1991, from August 1997 to April 1998, and from February 2003 to May 2004. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in March 2017 when it was remanded for further development.

In March 2018, the Board sent the Veteran a letter requesting that he clarify his choice of representative.  The letter indicated that if he did not respond, the Board would proceed with the Disabled American Veterans as his representative.  The Veteran did not respond to the Board's letter.  However, scrutiny of an April 2015 VA Form 21-22 submitted in favor of the Disabled American Veterans reflects that it was an invalid appointment as the Veteran did not sign and date it.  As such, Disabled American Veterans has not been validly appointed to represent the Veteran.  The most recent valid appointment of a representative was completed via a May 2004 VA Form 21-22, appointing the American Legion as the Veteran's representative.  Hence, the Board concludes that the American Legion is the Veteran's representative, and has listed them as such on the title page.  The American Legion has submitted argument on behalf of the Veteran's appeal, most recently in February 2018.  



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's cervical spine strain with spondylosis has been manifested by forward flexion greater than 15 degrees but not greater than 30 degrees and combined range of motion of the cervical spine not greater than 170 degrees, even with consideration of pain and associated functional loss; and with intervertebral disc syndrome (IVDS) with no incapacitating episodes.

2.  Throughout the appeal period, the Veteran's left knee condition has been manifested by painful range of motion, with flexion in excess of 45 degrees, and with no ankylosis or instability.

3.  Prior to June 14, 2016, the Veteran's left knee condition was manifested by an actually painful joint with extension.

4.  Beginning June 14, 2016, there is evidence that the Veteran's left knee condition has been manifested by extension limited to 10 degrees.

5.  Throughout the appeal period, the Veteran's right knee condition has been manifested by painful range of motion, with extension limited to no worse than 10 degrees, and with no ankylosis or instability.

6.  Prior to June 14, 2016, the Veteran's right knee condition was manifested by an actually painful joint with flexion.

7.  Beginning June 14, 2016, there is evidence that the Veteran's right knee condition has been manifested by painful flexion in excess of 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected cervical spine strain with spondylosis are not met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2017).
2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee osteoarthritis are not met.  38 U.S.C. §§ 1155, 5107(b);           38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5260 (2017). 

3.  Prior to June 14, 2016, the criteria for a separate 10 percent, but no higher, rating for left knee limitation of extension are met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5261 (2017).

4.  From June 14, 2016, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left knee limitation of extension are not met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5261 (2017).

5.  Prior to June 14, 2016, the criteria for a separate 10 percent, but no higher, rating for right knee limitation of flexion are met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5260 (2017).

6.  From June 14, 2016, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right knee limitation of flexion are not met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5260 (2017).

7.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee osteoarthritis are not met.  38 U.S.C. §§ 1155, 5107(b);         38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5261 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155;           38 C.F.R. § 4.1. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he has personal knowledge). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R.    § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Cervical Spine

In this case, the Veteran and his representative generally contend the Veteran is entitled to an increased rating for his cervical spine disability.  See Informal Hearing Presentations, dated January 2017 and February 2018.  The RO rated the Veteran's service-connected cervical spine strain with spondylosis as 20 percent disabling throughout the appeal period under Diagnostic Code 5237.  38 C.F.R. § 4.71a.  The Veteran's cervical spine disability can be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  For the reasons that follow, the Board finds that the criteria for a rating in excess of 20 percent for the cervical spine disability have not been met.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243). 

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Under the Formula for Rating IVDS, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Here, an April 2010 VA examination illustrates that the Veteran had flexion of 30 degrees with pain at 30 degrees, extension of 30 degrees without pain, right lateral flexion of 35 degrees without pain, left lateral flexion of 35 degrees with pain at 35 degrees, right lateral rotation of 50 degrees without pain, and left lateral rotation of 45 degrees with pain at 45 degrees.  The Veteran had no additional loss of range of motion upon repetitive use testing, but the Veteran had an increase in pain.  The examiner noted the Veteran had mild to moderate fatigue, weakness, and lack of endurance with repetitive use testing, along with minimal incoordination or instability.  The Veteran reported his cervical pain is constant at a seven on the pain scale and is associated with stiffness and spasm.  The Veteran reported associated muscle contraction headaches intermittently and he denied any weakness.  The Veteran reported his neck pain does not inhibit his standing, he denied any unsteadiness, and he stated he walks up to one mile daily.  He reported flare-ups where his pain increases three times a month to a nine, which is precipitated by extended driving on a forklift.  In addition, the Veteran reported additional loss of limitation of motion and functional impairment of 10 percent to 25 percent during a flare-up.  He indicated he experienced symptoms of fatigue, spasm, and numbness during these flares.  The examiner noted that the Veteran denied having any bedbound episodes or use of sick days in the last twelve months related to his neck.

The Board notes that at an initial occupational therapy evaluation in July 2014 the Veteran had flexion to 6 degrees; however, a January 2015 VA treatment note reflects that the Veteran had flexion to 30 degrees.  

The Veteran attended a VA examination in July 2016 for an evaluation of his cervical spine.  Range of motion testing reveals the Veteran had flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted the Veteran had pain only with extension and that this did not cause functional loss.  The Veteran performed repetitive use testing without additional loss of range of motion.  The examiner noted that range of motion contributes to a functional loss in the form of the Veteran having difficulty turning his head, which impacts driving since he is a truck driver.  The examiner noted the Veteran had normal strength in the upper extremities, no ankylosis, and no IVDS.  The examiner noted the functional impact of the Veteran's cervical spine condition to be that it impacts his ability to lift heavy objects and turning his head while driving.  The Veteran reported he has constant pain in his lower neck, he reported no flare-ups, and he reported functional loss that consisted of decreased range of motion in the neck and decreased strength in the left hand.  

The Veteran attended an additional VA examination in April 2017 following the March 2017 Board remand.  Range of motion testing reveals the Veteran had flexion and extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 40 degrees.  The examiner noted the Veteran had pain only with flexion and left lateral rotation.  The Veteran performed repetitive use testing without additional loss of range of motion.  The examiner noted that range of motion contributes to a functional loss in the form that it interferes with the Veteran turning his head.  The examiner noted the Veteran had normal strength in the upper extremities and no ankylosis.  The examiner found the Veteran to have IVDS, but the examiner noted the Veteran had not been prescribed bed rest for any period in the 12 months preceding the examination.  The examiner noted the functional impact of the Veteran's cervical spine condition to be that it causes trouble with heavy lifting, working overhead, and turning the head while driving.  The Veteran reported he has pain in his neck with decreased range of motion and that the condition has increased.  He reported flare-ups that consist of more intense pain with more limited movement of his neck.  He reported functional loss that consists of trouble with heavy lifting and working overhead.  The examiner noted that functional loss during flare ups caused the Veteran to have trouble turning his neck due to factors of pain, weakness, and lack of endurance.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board recognizes the Veteran's complaints of pain, loss of motion, and functional loss as a result of his cervical spine disability, notably his difficulty with turning his head while driving and difficulty with overhead work.  In particular, the Board notes the Veteran's April 2010 statement in a VA treatment note where he reported increased pain with extended driving.  However, the Board notes the Veteran has reported he has no difficulties with standing and that he walks up to one mile on a daily basis.  

When considering the reports of functional loss as shown by the VA examinations and the Veteran's reports of pain and stiffness, the evidence shows the Veteran's cervical spine forward flexion was with one exception greater than 15 degrees, but not greater than 30 degrees throughout the appeal period.  The Board has considered the April 2010 VA examiner's notation that the Veteran lost up to 25 percent of his range of motion during a flare up.  At this examination, his flexion was to 30 degrees with pain; hence, a further limitation of 25 percent would mean that his flexion was limited to about 22 degrees during flare ups.  Therefore, such reports do not reflect functional impairment during flare ups that more nearly approximates limitation of flexion to 15 degrees or less.  The Board also acknowledges the July 2014 indication that the Veteran had flexion limited to 6 degrees during VA treatment.  However, the VA examinations and other treatment records illustrate the Veteran's degree of reduced range motion in July 2014 does not accurately depict the Veteran's level of disability for any sustained period to warrant an increase, even on a staged basis.  Hence, the Board concludes that even when considering the reported functional loss, the Veteran's disability picture did not more nearly approximate forward flexion limited to 15 degrees or less or with favorable ankylosis of the entire spine.  Thus, a rating in excess of 20 percent is not warranted.  

The Board has considered whether the Veteran is entitled to a higher rating under the rating criteria for IVDS.  However, the evidence does not show that the Veteran had any episode of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in any 12-month period beginning 12 months prior to the Veteran's increased rating claim and through the appeal period.  The April 2017 VA examiner provided a diagnosis of IVDS, but the examiner noted the Veteran had no prescribed bed rest in the 12-month period preceding the April 2017 examination.  There is no other diagnosis of IVDS during the appeal period.  Therefore, a rating in excess of 20 percent for the cervical spine disability is not warranted under the rating criteria for IVDS.

The Board acknowledges that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provide for separate rating(s) for associated neurologic impairment, including bowel or bladder impairment.  The Veteran is already separately rated for radiculopathy of the left upper extremity, and the rating for that disability is not currently before the Board.  The record does not reflect a basis for a separate rating for a neurologic impairment of an extremity aside from the radiculopathy of the left upper extremity.  In addition, the record does not reflect that the Veteran has any bowel or bladder impairment; therefore, there is no basis for a separate award for neurological impairment on that basis.  

The Board acknowledges the Veteran's report of numbness and tingling in his hands on a rare basis at the April 2010 VA examination.  The VA examiner noted the Veteran had normal grasp strength on the right and 5 arm strength on the right side.  The Veteran had normal sensation in the upper extremities.  In addition, the Veteran reported radiating pain to the bilateral lower extremities at an October 2012 VA medical appointment.  

However, the July 2016 and April 2017 VA examinations reveal the Veteran had normal strength in the lower and upper extremities.  In addition, the sensory examinations at the July 2016 and April 2017 examinations were normal aside from the left upper extremity.  Therefore, a preponderance of the evidence is against a finding that the Veteran has a neurologic impairment in the lower extremities or in the right upper extremity that would warrant a separate compensable rating pursuant to Note (1).  

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

In sum, the Board finds the criteria for a rating in excess of 20 percent for cervical spine strain with spondylosis have not been met during the pendency of the appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Knee Disabilities 

In this case, the Veteran and his representative generally contend the Veteran is entitled to increased ratings for his bilateral knee disabilities.  See Informal Hearing Presentations, dated January 2017 and February 2018.  The RO has rated the Veteran's service-connected left knee osteoarthritis as 10 percent disabling under hyphenated Diagnostic Code 5010-5260.  38 C.F.R. § 4.71a.  During the appeal period, the RO awarded the Veteran a separate 10 percent rating based on limitation of extension, since June 14, 2016 under hyphenated Diagnostic Code 5003-5261.  Id.  For the Veteran's service-connected right knee disabilities, the RO has rated the Veteran's osteoarthritis as 10 percent disabling under hyphenated Diagnostic Code 5010-5261.  During the appeal period, a separate 10 percent rating for limitation of flexion was awarded since June 14, 2016 under hyphenated Diagnostic Code 5003-5260.  Id.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic codes indicate that the Veteran's knee disabilities are rated, by analogy, under the criteria for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261).

For the reasons that follow, the Board finds that the criteria for a higher or separate rating is not warranted for any of the manifestations of the Veteran's knee disabilities.

Knee disabilities are rated under Diagnostic Codes 5256 to 5263.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Separate ratings for instability may also be warranted under Diagnostic Code 5257 based on recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 (July 1, 1997).  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

Degenerative and/or traumatic arthritis as shown by X-ray studies are rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R.      § 4.71a, Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Consideration of other Diagnostic Codes for rating knee disability (5256, 5258, 5259, 5262, 5263) is inappropriate in this case as the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Diagnostic Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.

The Veteran has attended three VA examinations to evaluate his knee disabilities.  At an April 2010 examination, range of motion testing on the left knee illustrates the Veteran had flexion of 110 degrees with pain at 110 degrees and extension to 0 degrees with pain at full extension.  With the right knee, the Veteran had flexion of 115 degrees without pain and extension to 0 degrees without pain.  The Veteran had increased pain but no additional loss of range of motion upon repetitive use testing bilaterally.  The Veteran had mild to moderate fatigue, weakness, and lack of endurance bilaterally with repetitive use testing.  The examiner noted the Veteran had no instability bilaterally based on normal instability testing findings.  The Veteran reported his left knee pain is constant at a seven and his right knee pain is intermittent throughout the day.  He reported weakness, stiffness, deformity, and instability.  The Veteran reported flare-ups where his left knee pain increases to a ten, two to three times per week and his right knee pain increases to a six or seven, four to five times per month.  He stated his range of motion decreases 10 to 25 percent during flare-ups.  He stated walking is a precipitating factor of his flare-ups.  With regards to functional impairment from his knee conditions, the Veteran reported he has problems with extended driving and prolonged standing.  He reported he has to frequently change positions when driving.

Bilateral knee X-rays at the April 2010 VA examination showed bilateral knee degenerative osteoarthritis without effusion.

At a July 2016 VA examination, the Veteran had left knee flexion of 120 degrees without pain and extension limited to 10 degrees without pain.  With the right knee, the Veteran had flexion to 110 degrees with pain and extension limited to 10 degrees without pain.  The Veteran had increasing pain on the right side but no additional loss of range of motion bilaterally upon repetitive use testing.  The Veteran had pain with weight bearing bilaterally.  The examiner noted the Veteran had tenderness along the medial joint line and infrapatellar tendon area in the left knee and along the medial and lateral joint line and suprapatellar area in the right knee.  The Veteran had no ankylosis and no joint instability bilaterally.  The examiner noted the Veteran has had no knee surgical procedures performed bilaterally.  In terms of the functional impact of the Veteran's knee conditions, the examiner noted that they impact his ability to run, climb stairs, and walk long distances.  The Veteran reported his knees swell when he is active, he has constant bilateral knee pain and it is worse when they are swollen, he has decreased range of motion, his knees give way, he has pain on weight bearing, and that he has difficulty walking for long periods and with climbing stairs.  The Veteran reported no flare-ups.  The Veteran reported he did not have a history of recurrent subluxation or lateral instability.
Based on this examination, the RO issued a rating decision in July 2016 granting service connection for left knee, limitation of extension, osteoarthritis at 10 percent effective June 14, 2016.  In that rating decision, the RO also granted service connection for right knee, limitation of flexion, osteoarthritis at 10 percent effective June 14, 2016.   

The Veteran attended a final VA examination in April 2017 where he had flexion of 120 degrees without pain bilaterally and extension to 0 degrees without pain bilaterally.  The examiner noted the Veteran's reduced flexion contributes to functional loss bilaterally in the form of trouble bending.  The Veteran performed repetitive use testing bilaterally with no additional loss of range of motion and without pain.  The examiner noted that swelling, disturbance of locomotion, and interference with sitting and standing are additional contributors to the Veteran's disability bilaterally.  The examiner noted the Veteran had no ankylosis and no instability bilaterally.  The examiner noted that the functional impact of the Veteran's knee conditions is that the Veteran has trouble with prolonged sitting, standing, and walking and he has trouble with stairs.  The Veteran reported at the examination that he has pain, swelling, and decreased range of motion.  In addition, he reported the functional impact of his conditions are that he has trouble with prolonged walking and trouble with stairs.  The Veteran reported no flare-ups and no history of recurrent subluxation or lateral instability.

After a review of the evidence, the Board finds that the probative and competent evidence weighs against a finding of a rating in excess of 10 percent for any of the Veteran's knee disabilities.  In particular, for the Veteran's left knee osteoarthritis disability rated under hyphenated Diagnostic Code 5010-5260, the Veteran has had no point throughout the appeal period where his flexion has been less than 45 degrees.  Therefore, a rating in excess of 10 percent based on limitation of flexion is not supported by the record.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5260. 

In regards to the Veteran's left knee limitation of extension disability rated under hyphenated Diagnostic Code 5003-5261, first the Board has considered whether the Veteran is entitled to a separate compensable rating for limitation of extension of the left knee prior to June 14, 2016.  The Board finds that the evidence more nearly approximates an actually painful left knee joint on extension prior to June 14, 2016, as reflected by the April 2010 VA examination which reflects objective evidence of pain with extension.  As such, the Board concludes that a separate 10 percent rating for an actually painful left knee joint with extension pursuant to 38 C.F.R. § 4.59 is warranted prior to June 14, 2016. 

Next, the Board has considered whether at any time during the appeal period, the Veteran's extension has been limited to more than 10 degrees, hence warranting a rating in excess of 10 percent.  However, there is no evidence indicating any limitation beyond 10 degrees.  The Board acknowledges the April 2010 VA examination notation that the Veteran had reported flare ups decreased his range of motion from 10 to 25 percent; however, it is unclear whether these limitations caused limitations in flexion or extension; therefore, these statements do not serve to indicate that the Veteran had limitation of extension to at least 10 degrees.  Hence, a preponderance of the evidence is against a rating in excess of 10 percent based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261.  

In regards to the Veteran's right knee limitation of extension rating under hyphenated Diagnostic Code 5010-5261, there is no point during the appeal period where the Veteran's extension has been limited to more than 10 degrees.  Thus, a rating in excess of 10 percent is not supported by the record.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261.  

Regarding limitation of flexion of the right knee, as with the left knee, the Board has first considered whether the Veteran was entitled to a separate compensable rating for limitation of flexion of the right knee prior to June 14, 2016.  On April 2010 VA examination, it was shown that the Veteran had flexion to 110 degrees with pain.  As such, the Board concludes that the evidence more nearly approximates an actually painful right knee joint with flexion prior to June 14, 2016, as reflected by the April 2010 VA examination which reflects objective evidence of pain with flexion of the right knee.  Hence, the Board concludes that a separate 10 percent rating for an actually painful left knee joint with flexion pursuant to 38 C.F.R. § 4.59 is warranted prior to June 14, 2016. 

Next, the Board has considered whether at any time during the appeal period, the Veteran's right knee flexion has been limited to 30 degrees, to warrant a rating in excess of 10 percent.  The record does not contain such findings.  The Board acknowledges the April 2010 VA examination notation that the Veteran had reported flare ups decreased his range of motion from 10 to 25 percent; however, as noted with the left knee, it is unclear whether these limitations caused limitations in flexion or extension; therefore, they do not serve to indicate that the Veteran had limitation of flexion to 30 degrees at any point during the appeal period.  Thus, a rating in excess of 10 percent based on limitation of flexion of the right knee is not supported by the record.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5260. 

In evaluating the Veteran's increased rating claims, the Board must address the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board recognizes the Veteran's statements that his knee conditions cause difficulty with prolonged standing and walking, difficulty in climbing stairs, problems with extended driving, and pain with weight bearing.  However, even when considering the reported functional loss, the Veteran's disability picture did not more nearly approximate flexion limited to 30 degrees, extension limited to 15 degrees, or ankylosis.  

The Board has also considered whether the Veteran is entitled to a separate rating based on instability of either knee.  The Board acknowledges that the Veteran has indicated that his knee gives way; however, his reports in this regard have been inconsistent.  Although he indicated he had giving way on June 2016 examination, he also reported that he did not have a history of recurrent subluxation or lateral instability.  Further, on April 2017 examination, he also indicated he did not have a history of recurrent subluxation or lateral instability.  Objective testing during the appeal period has not revealed any evidence of instability.  As such, the Board finds that a preponderance of the evidence regarding instability of the knee is against a finding that the Veteran has slight recurrent subluxation or lateral instability of either knee.  As such, a separate rating under Diagnostic Code 5257 is not warranted for either the right or left knee.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette, 28 Vet. App. at 369-70. 

In sum, the Board finds the criteria for separate 10 percent ratings for limitation of extension of the left knee and limitation of flexion of the right knee are warranted prior to June 14, 2016.  However, ratings in excess of 10 percent for the Veteran's bilateral knee disabilities have not been met during the pendency of the appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.
 

ORDER

A rating in excess of 20 percent for the entire period on appeal for cervical spine strain with spondylosis is denied.

A rating in excess of 10 percent for the entire period on appeal for left knee osteoarthritis is denied.

Prior to June 14, 2016, a separate 10 percent, but no higher, rating for left knee limitation of extension is granted, subject to regulations governing the payment of monetary awards.

From June 14, 2016, a rating in excess of 10 percent for the entire period on appeal for left knee limitation of extension is denied.

A rating in excess of 10 percent for the entire period on appeal for right knee osteoarthritis is denied.

Prior to June 14, 2016, a separate 10 percent, but no higher, rating for right knee limitation of flexion is granted, subject to regulations governing the payment of monetary awards.  
From June 14, 2016, a rating in excess of 10 percent for right knee limitation of flexion is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


